UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1118


KEITH SLAYDON,

                 Plaintiff - Appellant,

          v.

WATER COUNTRY U.S.A.; SEAWORLD PARKS & ENTERTAINMENT LLC;
BLACKSTONE GROUP, L.P.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:14-cv-00133-RGD-LRL)


Submitted:   June 28, 2016                    Decided:   July 8, 2016


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Slaydon, Appellant Pro Se.       Brianna Lynn Barnes, David
Charles Bowen, WILLCOX & SAVAGE,      PC, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith      Slaydon     appeals    the     district        court’s    orders

dismissing his civil action and ordering that he pay Defendants’

expenses as sanctions for misconduct during discovery.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.              Slaydon v. Water Country

U.S.A., No. 4:14-cv-00133-RGD-LRL (E.D. Va. Jan. 6 & Feb. 4,

2016)      We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented    in    the   materials

before   this   court     and   argument   would   not   aid    the   decisional

process.

                                                                         AFFIRMED




                                       2